Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 1 of 10 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 Priscilla Lewis a/k/a Priscilla Mosley,
 individually and on behalf of all others
 similarly situated,                                   C.A. No:
                                    Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                         DEMAND FOR JURY TRIAL




        -v.-
 Global Credit & Collection Corporation,
 LVNV Funding LLC and
 John Does 1-25,


                        Defendant(s).

                                            COMPLAINT

       Plaintiff Priscilla Lewis a/k/a Priscilla Mosley (hereinafter “Plaintiff”) brings this Class

Action Complaint by and through her attorneys, Stein Saks, PLLC against Defendant Global Credit

& Collection Corporation (hereinafter “Defendant GCC”) and Defendant LVNV Funding LLC

(hereinafter “Defendant LVNV”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was


                                                 1
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 2 of 10 PageID: 2




  concerned that "abusive debt collection practices contribute to the number of personal

  bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

  Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

  "'the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

  is where a substantial part of the events or omissions giving rise to the claim occurred and

  where Plaintiff resides.

                                     NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.




                                                 2
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 3 of 10 PageID: 3




                                               PARTIES

     7.      Plaintiff is a resident of the State of New Jersey, County of Camden, with an address

  at 2200 41st Street, Pennsauken, New Jersey 08110.

     8.      Defendant GCC is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and as used in the FDCPA with an address at 5440 N. Cumberland Ave, Ste 300,

  Chicago, IL 60656-1486.

     9.      Upon information and belief, Defendant GCC is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     Defendant LVNV Funding LLC is a "debt collector" as the phrase is defined in 15

  U.S.C. § 1692(a)(6) and as used in the FDCPA with an address for service at its registered

  agent, Corporation Service Company at 80 State Street, Albany, New York 12207-2543.

     11.     Upon information and belief, Defendant LVNV is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery

  and should be made parties to this action.

                                    CLASS ALLEGATIONS

     13.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).




                                                3
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 4 of 10 PageID: 4




     14.      The Class consists of:

              a. all individuals with addresses in the State of New Jersey;

              b. to whom Defendant GCC sent a collection letter attempting to collect a

                 consumer debt;

              c. that directed the recipient of the collection letter to send payment to multiple,

                 contradictory addresses;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (21) days after the filing of this action.

     15.      The identities of all class members are readily ascertainable from the records of

  Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

  has purchased debts.

     16.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

  partners, managers, directors and employees of the Defendant and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     17.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal

  issue is whether the Defendant’s written communications to consumers, in the forms attached

  as Exhibits A, violate 15 U.S.C. §§ 1692e.

     18.      The Plaintiff’s claims are typical of the class members, as all are based upon the

  same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

  the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

  in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff




                                                4
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 5 of 10 PageID: 5




  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     19.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

  a well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist

                 as to all members of the Plaintiff Class and those questions predominance over

                 any questions or issues involving only individual class members. The principal

                 issue is whether the Defendant’s written communications to consumers, in the

                 forms attached as Exhibit A violate 15 U.S.C. § 1692e.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the members of

                 the Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have

                 claims arising out of the Defendants' common uniform course of conduct

                 complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

                 members of the Plaintiff Class. The Plaintiff is committed to vigorously

                 litigating this matter. Plaintiff has also retained counsel experienced in handling

                 consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff




                                                5
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 6 of 10 PageID: 6




                 nor her counsel have any interests which might cause them not to vigorously

                 pursue the instant class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a

                 single forum efficiently and without unnecessary duplication of effort and

                 expense that individual actions would engender.

     20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member and in that a class action

  is superior to other available methods for the fair and efficient adjudication of the controversy.

     21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

     22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     23.     Some time prior to September 17, 2020, an obligation was allegedly incurred to

  Credit One Bank, N.A.

     24.     The Credit One Bank, N.A. obligation arose out of an alleged debt for

  transactions primarily for personal, family or household purposes.




                                                6
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 7 of 10 PageID: 7




     25.      The alleged Credit One Bank, N.A. obligation is a "debt" as defined by 15 U.S.C.§

  1692a(5).

     26.      Credit One Bank, N.A. is a "creditor" as defined by 15 U.S.C. § 1692a(4).

     27.      Defendant LVNV, a debt collector, purportedly purchased the Credit One Bank,

  N.A. debt and contracted with the Defendant GCC to collect the alleged debt.

     28.      Defendant collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.

                           Violation – September 17, 2020 Collection Letter

     29.      On or about September 17, 2020, Defendant sent the Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to Credit One Bank, N.A. A true and correct copy

  of the Letter is attached hereto as Exhibit A.

     30.      The Letter contains a payment slip and states two completely different addresses

  for the Defendant: 1) PO Box 702070, Plymouth, MI 48170-0975 and 2) Global Credit &

  Collection Corp., 4839 North Elston Ave, Chicago, IL 60630-2534.

     31.      The Letter directs the Plaintiff to two completely different different addresses in its

  instructions for payment.

     32.      The Letter is confusing and deceptive because it does not clearly indicate how the

  Plaintiff can properly pay the alleged debt.

     33.      For example, if Plaintiff were to pay the requested amount on the collection letter

  and sends the payment to an incorrect address, it is entirely possible that the payment would

  not be applied to the alleged debt.




                                                   7
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 8 of 10 PageID: 8




      34.     There is no instruction or clarification in the letter how the Plaintiff can properly

  pay the alleged debt or to which address the payments would be sent, nor does the Letter state

  that both addresses would be acceptable.

      35.     This language is false and deceptive as Plaintiff was unable to determine to which

  address the payments should be sent.

      36.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

  the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

      37.     Defendant's deceptive, misleading and unfair representations with respect to its

  collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

  to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

  respond to the Defendant's demand for payment of this debt.

      38.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

      39.     Plaintiff was confused and misled to her detriment by the statements in the dunning

  letter, and relied on the contents of the letter to her detriment.

      40.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.




                                                 8
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 9 of 10 PageID: 9




       42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       43.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

   or misleading representation or means in connection with the collection of any debt.

       44.     Defendant violated § 1692e:

               a. As the Letter it is open to more than one reasonable interpretation, at least one

                   of which is inaccurate.

               b. By making a false and misleading representation in violation of §1692e(10).

       45.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.

                               DEMAND FOR TRIAL BY JURY

       46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Priscilla Lewis, individually and on behalf of all others similarly

situated, demands judgment from Defendant GCC and Defendant LVNV as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;




                                                   9
Case 1:21-cv-03399-JHR-KMW Document 1 Filed 02/24/21 Page 10 of 10 PageID: 10




      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may

   deem just and proper.


                                            Respectfully Submitted,

                                            STEIN SAKS, PLLC

                                            /s/Raphael Deutsch
                                            Raphael Deutsch, Esq.
                                            285 Passaic Street
                                            Hackensack, NJ 07601
                                            Tel: (201) 282-6500
                                            Fax: (201) 282-6501
                                            rdeutsch@steinsakslegal.com




                                              10
